Title: From Benjamin Franklin to John Ewing, 4 April 1783
From: Franklin, Benjamin
To: Ewing, John


Revd. Sir,Passy, April 4. 1783
This Line will be put into your Hands by Mr. Redford from Ireland, who goes to America, with Views of settling there. He is strongly recommended to me by several of my Friends, as a Gentleman of excellent Character, for his Principles, his Knowledge and Abilities, such as must render him an useful Citizen of America. I beg leave to request for him your Civilities, and the Advice that as a Stranger he may occasionally require; in which you will much oblige me, who from the short Acquaintance I have had with him, feel myself much interested in his Favour, and heartily wish that our Country may be agreable to him. With great Esteem, I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
Revd. Mr. Ewing.
